DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant on May 9th, 2022 filed amended drawings amending Figure 21.  The amended Drawings are considered for Examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Korean Applications KR 10-2016-0121826; KR 10-2016-0121827; and KR10 10-12016-0079137).
	The Examiner for search and prior art considerations affords the earliest priority date of June 24th, 2016 to the pending application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8th, 2022 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “No” (outputs of S2202 and S2203 in Figure 22 in view of Specification Paragraphs 394 - 402).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the Abstract is only 40 words long.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
a) In Paragraphs 108 and 115, there is no restrictions on the block size “N” given and thus raising written description / enablement issues where the description in Paragraph 155 needs to be included earlier.
b) In Paragraph 201 lines 10 – 12 and throughout, the “ceil” function is not defined as a nearest integer function (rounded up) and is not given a definition as would be readily known to one of ordinary skill in the art (the give definition only says “raising” but not to what or relying on usual definitions).
Appropriate correction is required.

Claim Objections
Claims 1 – 7 are objected to because of the following informalities:
Regarding claim 1, the claim recites a “reconstructing” step without essential steps raising metes and bounds issues which may render the limitation Indefinite.  The claim appears to miss essential to apprise what steps are needed before the deblocking filter which may be part of a “reconstructing” as understood by one of ordinary skill in the art.  Additionally, the claim recited reconstructing two blocks, does not provide adequate description of a current or previous / neighboring block or how the two blocks are processed (e.g. in a scan order, parallel, etc.) raising further Indefinite issues as to the metes and bounds of the claims.
Regarding claims 6 – 7, the other independent claims recite the same feature and thus have the same issues and thus are similarly Objected.
Regarding claims 2 – 5, the dependent claims depend on independent claim 1, but do not cure the deficiencies of claim 1 and thus are similarly Objected.

Regarding claim 1, the claim recites using two filtering ranges, but the Specification raises issues having adequate Written Description as to how to achieve a filter which is not symmetric over the boundary to select the coefficients or length of the filter.  The use of “first” and “second are used for indicated values, the values may be the same (e.g. the first and second block have the same dimensions) or only one of the values may be used.
Regarding claims 6 – 7, the other independent claims recite the same feature and thus have the same issues and thus are similarly Objected.
Regarding claims 2 – 5, the dependent claims depend on independent claim 1, but do not cure the deficiencies of claim 1 and thus are similarly Objected.

Regarding claim 2, the claim appears to be an improper dependent claim as a case is presented, but does not depend on a previous limitation or has antecedent basis to the limitation in claim 1 being further narrowed.
Regarding claim 3, the claim appears to be an improper dependent claim as a case is presented, but does not depend on a previous limitation or has antecedent basis to the limitation in claim 1 being further narrowed.
Regarding claim 4, the claim appears to be an improper dependent claim as a case is presented, but does not depend on a previous limitation or has antecedent basis to the limitation in claim 1 being further narrowed.
Regarding claim 5, the claim appears to be an improper dependent claim as a case is presented, but does not depend on a previous limitation or has antecedent basis to the limitation in claim 1 being further narrowed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim uses a “in case that …” and “wherein” structure, but has indefinite metes and bounds as to additional features when the case is true / valid and otherwise.  Further, the use of “wherein” renders the metes and bound Indefinite of the claim as the limitation is not clearly linked to a result of the conditional case.
Regarding claims 3 – 5, see claim 2 for similar reasoning as the “in a case ...” and “wherein” construct is used rendering Indefinite metes and bounds for similar reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han, et al. (US PG PUB 2017/0237939 A1 referred to as “Han” throughout).
Regarding claim 7, Han teaches a non-transitory computer-readable recording medium storing a bitstream which is generated by a video encoding method [Han Figure 1 (see at least reference character 150) as well as Paragraphs 3 – 6, 26, 84 – 87 (computer readable media embodiments to store the output of the encoder as least in further view of Figure 1 and Paragraphs 3 – 6, 26, and 46 – 47 as well as the program to perform method)], wherein the video encoding method comprising [The rest of the claim is not cited as it carries no patentable weight in view of the claim reciting merely data content.  Examiner notes there is no recitation of a processor or other element—merely data content, i.e., a bitstream. Under MPEP 2111.05(III}, these claims are merely machine-readable media. The Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQe2d 1862 (Fed. Cir. 2004).  As such, claim 7 is subject to a prior art rejection based on any non- transitory computer readable medium known before the earliest effective filing date of the present application.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Han, et al. (US PG PUB 2017/0237939 A1 referred to as “Han” throughout), and further in view of Min, et al. (US Patent #9,979,986 B2 referred to as “Min” throughout) and Lin, et al. (US PG PUB 2017/0155911 A1 referred to as “Lin” throughout).
	Regarding claim 7, see claim 6 which is a description of the method steps performed by the claimed program to generate a bitstream.

	Regarding claim 1, Han teaches a deblocking filter selection process which accounts for the block dimensions of blocks on each side of the boundary the deblocking filter is to be applied.  Min in the alternative presents additional considerations in which differences between the dimensions of the blocks to be filtered with additional filter length considerations.  Lin teaches a loop filter and a deblocking filter as obvious variants to one of ordinary skill in the art and thus similar techniques for selecting filter properties apply as well as using block dimension considerations for selecting the filter to use
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the filter / length / number of tap selected by Han with the considerations taught by Min in view of obvious variants between loop and deblocking filters and filter length / tap considerations as taught by Lin.  The combination teaches
reconstructing a first block and a second block adjacent to the first block [Han Figures 5 (decoder to reconstruct the compressed blocks – see Figures 3 and 7 as a picture / frame / slice is composed of multiple blocks and see at least reference character 550) and 9 (deblocking method for an encoder / decoder as well as at least reference character 820) as well as Paragraphs 46 – 48 (decoder with reconstruction of the block to be ran through the deblocking / loop filter) and 77 – 81 (reconstructed blocks used for loop / deblocking filter)];
determining a first filtering range to which filtering is applied to the first block and a second filtering range to which filtering is applied to the second block [Han Figures 5, 7, and 9 (See at least block divisions in Figure 7 as well as reference characters 560, 570, 820, 830, 840, and 850) as well as Paragraphs 48 and 76 – 82 (filter length a function of the sizes of the block in particular in Paragraphs 79 – 81 where checks are made if a filter fits within the block to process (rendering obvious range selections) and candidates representing the length / ranges of the filters); Min Figures 18 – 20 (blocks and neighboring blocks to have a deblocking filter applied to) and 21 – 24 (see at least Figure 21 where the block sizes determine the range / length of the filter (number of pixels to filter along each boundary) as well as Column 26 line 35 – Column 27 line 45 (length/ range of the filter as a function of block sizes / filter ranges of the blocks to be filtered); Lin Figures 2 and 4 (see at FSEL selection into filter bank to select the length and strength of the filter), 5 – 6 (methods for selecting the filter length), Paragraph 38 (rendering obvious loop filters and deblocking filters as obvious variants to one of ordinary skill in the art), 40, 45 – 48 (analyzing neighboring samples and samples across the boundary to select filter to use) and 73 – 79 (current block and neighboring samples to filter select the length of the filter to use)]; and
performing deblocking filtering on the first block and the second block according to the first filtering range and the second filtering range, respectively [Han Figures 5, 7, and 9 (See at least reference characters 560, 570, 830, 840, 850, and 860) as well as Paragraphs 48 and 76 – 82 (filter length a function of the sizes of the block in particular in Paragraph 81 where the smaller of the block dimensions controls the filter length / candidate filter to use for filtering in Paragraph 82); Lin Figure 2 (see at least reference characters 214 (sub-characters included), 232, 234, 236) as well as Paragraphs 30 – 36 (filtering blocks in a decoder in which the filter is selected including equations to perform filtering), 38 (rendering obvious loop / deblocking filter)],
wherein the first filtering range is determined based on at least one of a width of the first block and a height of the first block [Han Figures 5, 7, and 9 (See at least block divisions in Figure 7 (blocks have width and heights) as well as reference characters 560, 570, 830, 840, and 850) as well as Paragraphs 48 and 74 – 82 (filter length a function of the sizes of the block (Paragraphs 74 – 76 render obvious the dimension to use based on filtering direction) in particular in Paragraphs 79 – 81 where checks are made if a filter fits within the block to process (rendering obvious range selections) and candidates representing the length / ranges of the filters); Min Figures 18 – 20 (blocks and neighboring blocks to have a deblocking filter applied to where blocks have widths and heights) and 21 – 24 (see at least Figure 21 where the block sizes determine the range / length of the filter (number of pixels to filter along each boundary) as well as Column 26 line 23 – Column 27 line 45 (length/ range of the filter as a function of block sizes / filter ranges of the blocks to be filtered including common boundary used between blocks), Column 27 line 46 – Column 28 line 18 (samples across the boundary used in range considerations and selection as a function of block size); Lin Figures 2 – 6 (methods for selecting the filter length with encoders and decoders and Figure 3 shows considerations for the neighboring pixels to select the filter length and see at least reference characters S670, S680, and S699), Paragraph 38 (rendering obvious loop filters and deblocking filters as obvious variants to one of ordinary skill in the art), 40 – 41 (block size a consideration for filter length), 43 – 48 (analyzing neighboring samples and samples across the boundary to select filter to use as a function of width / length), 73 – 79 (current block and neighboring samples to filter select the length of the filter to use), and 95 (block size / width / height used to determine length / range of filter)], and
wherein the second filtering range is determined based on at least one of a width of the second block and a height of the second block [The limitation is an obvious duplication of the previous step (MPEP2144.04 VIB – Duplications of Parts) thus see previous citations for the pending limitation as the current / neighboring blocks are obvious variants of the first and second blocks as depicted in the block partitioning figures in Han and Min at least and further Lin for identifying more obvious variants of Han and Min (Min determines thresholds as a function of both block dimensions on the boundary as does Han and Lin)].
	The motivation to combine Min with Han is to combine features in the same / related field of invention of encoding / decoding video with deblocking filters [Min Column 1 lines 24 – 41] in order to improve coding of high resolution / quality video and each block of video data [Min Column 1 lines 27 – 34 and Column 20 lines 19 – 28 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
	The motivation to combine Lin with Min and Han is to combine features in the same / related field of invention of video coding [Lin Paragraphs 2 – 4] in order to improve signaling of filter information and reconstruction of input / encoded images and extrapolation techniques of pixel values [Lin Paragraphs 3 – 8 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
	This is the motivation to combine Han, Min, and Lin which will be used throughout the Rejection.

	Regarding claim 2, Han teaches a deblocking filter selection process which accounts for the block dimensions of blocks on each side of the boundary the deblocking filter is to be applied.  Min in the alternative presents additional considerations in which differences between the dimensions of the blocks to be filtered with additional filter length considerations.  Lin teaches a loop filter and a deblocking filter as obvious variants to one of ordinary skill in the art and thus similar techniques for selecting filter properties apply as well as using block dimension considerations for selecting the filter to use
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the filter / length / number of tap selected by Han with the considerations taught by Min in view of obvious variants between loop and deblocking filters and filter length / tap considerations as taught by Lin.  The combination teaches
in case that a boundary between the first block and the second block is a vertical boundary, wherein the first filtering range is determined based on the width of the first block, and the second filtering range is determined based on the width of the second block [See claim 1 “wherein the first filtering range …” and “wherein the second filtering range …” limitations for citations and additionally regarding the vertical boundary see Han Figures 6 – 7 (blocks and boundaries between blocks illustrated) as well as Paragraphs 72 – 79 (centering the filter range / taps used according to the width / horizontal dimension across a vertical boundary); Min Figures 16 – 18 and 22 (showing block boundaries for filtering) as well as Column 27 line 46 – Column 28 line 38; Lin Paragraphs 38 – 42 (obviousness to use loop filter techniques with deblocking filters and to use filter directions perpendicular to the boundary to combine with Paragraph 95)].
	See claim 1 for the motivation to combine Han, Min, and Lin.

	Regarding claim 3, Han teaches a deblocking filter selection process which accounts for the block dimensions of blocks on each side of the boundary the deblocking filter is to be applied.  Min in the alternative presents additional considerations in which differences between the dimensions of the blocks to be filtered with additional filter length considerations.  Lin teaches a loop filter and a deblocking filter as obvious variants to one of ordinary skill in the art and thus similar techniques for selecting filter properties apply as well as using block dimension considerations for selecting the filter to use
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the filter / length / number of tap selected by Han with the considerations taught by Min in view of obvious variants between loop and deblocking filters and filter length / tap considerations as taught by Lin.  The combination teaches
in case that a boundary between the first block and the second block is a horizontal boundary, wherein the first filtering range is determined based on the height of the first block, and the second filtering range is determined based on the height of the second block [See claim 1 “wherein the first filtering range” for citations and additionally regarding the vertical boundary see Han Figures 6 – 7 (blocks and boundaries between blocks illustrated) as well as Paragraphs 72 – 79 (centering the filter range / taps used according to the height / vertical dimension across a horizontal boundary); Min Figures 16 – 18 and 22 (showing block boundaries for filtering) as well as Column 27 line 46 – Column 28 line 38; Lin Paragraphs 38 – 42 (obviousness to use loop filter techniques with deblocking filters and to use filter directions perpendicular to the boundary to combine with Paragraph 95)].
	See claim 1 for the motivation to combine Han, Min, and Lin.

	Regarding claim 4, Han teaches a deblocking filter selection process which accounts for the block dimensions of blocks on each side of the boundary the deblocking filter is to be applied.  Min in the alternative presents additional considerations in which differences between the dimensions of the blocks to be filtered with additional filter length considerations.  Lin teaches a loop filter and a deblocking filter as obvious variants to one of ordinary skill in the art and thus similar techniques for selecting filter properties apply as well as using block dimension considerations for selecting the filter to use
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the filter / length / number of tap selected by Han with the considerations taught by Min in view of obvious variants between loop and deblocking filters and filter length / tap considerations as taught by Lin.  The combination teaches
in case that at least one of the width of the first block or the height of the first block is greater than or equal to a predefined size, wherein the first filtering range is determined as a first value [Han Figures 8 – 9 as well as Paragraphs 79 – 82 (see the block size bigger than the number of taps needed and equation in Paragraph 80 rendering the design choice obvious to one of ordinary skill in the art); Min Figures 21 – 22 as well as Column 26 line 51 – Column 27 line 36 (thresholds on the block size for filtering length determinations); Lin Figures 5 – 6 as well as Paragraphs 38 (obviousness of loop and deblocking filter techniques being interchangeable), 72 – 77 and 95 (block size check for employing / using a deblocking / loop filter)],
in case that at least one of the width of the first block or the height of the first block is less than the predefined size, wherein the first filtering range is determined as a second value, wherein the first value is greater than the second value [Han Figures 8 – 9 as well as Paragraphs 79 – 82 (see the block size less than a value and equation in Paragraph 81 rendering the design choice obvious to one of ordinary skill in the art in the present claim); Min Figures 21 – 22 as well as Column 26 line 51 – Column 27 line 36 (thresholds on the block size for filtering length determinations with less and greater than tests); Lin Figures 5 – 6 as well as Paragraphs 38 (obviousness of loop and deblocking filter techniques being interchangeable), 72 – 77 and 95 (minimum block size for employing / using a deblocking / loop filter to render obvious a second range (no filter / zero taps) in the present limitation to one of ordinary skill in the art)].
	See claim 1 for the motivation to combine Han, Min, and Lin.

	Regarding claim 5, Han teaches a deblocking filter selection process which accounts for the block dimensions of blocks on each side of the boundary the deblocking filter is to be applied.  Min in the alternative presents additional considerations in which differences between the dimensions of the blocks to be filtered with additional filter length considerations.  Lin teaches a loop filter and a deblocking filter as obvious variants to one of ordinary skill in the art and thus similar techniques for selecting filter properties apply as well as using block dimension considerations for selecting the filter to use
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the filter / length / number of tap selected by Han with the considerations taught by Min in view of obvious variants between loop and deblocking filters and filter length / tap considerations as taught by Lin.  The combination teaches
in case that at least one of the width of the second block or the height of the second block is greater than or equal to a predefined size, wherein the second filtering range is determined as a first value [Han Figures 8 – 9 as well as Paragraphs 79 – 82 (see the block size bigger than the number of taps needed and equation in Paragraph 80 rendering the design choice obvious to one of ordinary skill in the art where Paragraph 81 renders obvious thresholds / selection on a first and second block (current and neighbor)); Min Figures 21 – 22 as well as Column 26 line 51 – Column 27 line 36 (thresholds on the block size for filtering length determinations rendering obvious the use of a common boundary between blocks in Figures 18 – 19 and Column 25 line 47 – Column 26 line 34 rendering obvious interchangeable teachings for current / neighboring blocks on a boundary); Lin Figures 5 – 6 as well as Paragraphs 38 (obviousness of loop and deblocking filter techniques being interchangeable), 72 – 77 and 95 (block size for employing / using a deblocking / loop filter)],
in case that at least one of the width of the second block or the height of the second block is less than the predefined size, wherein the second filtering range is determined as a second value, wherein the first value is greater than the second value [Han Figures 8 – 9 as well as Paragraphs 79 – 82 (see the block size bigger than the number of taps needed and equation in Paragraph 80 rendering the design choice obvious to one of ordinary skill in the art where Paragraph 81 renders obvious thresholds / selection on a first and second block (current and neighbor)); Min Figures 21 – 22 as well as Column 26 line 51 – Column 27 line 36 (thresholds on the block size for filtering length determinations rendering obvious the use of a common boundary between blocks in Figures 18 – 19 and Column 25 line 47 – Column 26 line 34 rendering obvious interchangeable teachings for current / neighboring blocks on a boundary); Lin Figures 5 – 6 as well as Paragraphs 38 (obviousness of loop and deblocking filter techniques being interchangeable), 72 – 77 and 95 (minimum block size for employing / using a deblocking / loop filter to render obvious a second range (no filter / zero taps) in the present limitation to one of ordinary skill in the art)].
	See claim 1 for the motivation to combine Han, Min, and Lin.

	Regarding claim 6, Han teaches a deblocking filter selection process which accounts for the block dimensions of blocks on each side of the boundary the deblocking filter is to be applied.  Min in the alternative presents additional considerations in which differences between the dimensions of the blocks to be filtered with additional filter length considerations.  Lin teaches a loop filter and a deblocking filter as obvious variants to one of ordinary skill in the art and thus similar techniques for selecting filter properties apply as well as using block dimension considerations for selecting the filter to use
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the filter / length / number of tap selected by Han with the considerations taught by Min in view of obvious variants between loop and deblocking filters and filter length / tap considerations as taught by Lin.  The combination teaches
reconstructing a first block and a second block adjacent to the first block [Han Figures 4 (encoder to reconstruct compressed blocks – see Figures 3 and 7 as a picture / frame / slice is composed of multiple blocks and see at least reference character 470) and 9 (deblocking method for an encoder / decoder as well as at least reference character 820) as well as Paragraphs 39 – 45 (loop filter and reconstruction similar in encoder and decoder see in Particular Paragraphs 44 – 45), 46 – 48 (decoder with reconstruction of the block to be ran through the deblocking / loop filter) and 77 – 81 (reconstructed blocks used for loop / deblocking filter)];
determining a first filtering range to which filtering is applied to the first block and a second filtering range to which filtering is applied to the second block [Han Figures 4, 7, and 9 (See at least block divisions in Figure 7 as well as reference characters 470, 480, 820, 830, 840, and 850) as well as Paragraphs 48 and 76 – 82 (filter length a function of the sizes of the block in particular in Paragraphs 79 – 81 where checks are made if a filter fits within the block to process (rendering obvious range selections) and candidates representing the length / ranges of the filters); Min Figures 18 – 20 (blocks and neighboring blocks to have a deblocking filter applied to) and 21 – 24 (see at least Figure 21 where the block sizes determine the range / length of the filter (number of pixels to filter along each boundary) as well as Column 26 line 35 – Column 27 line 45 (length/ range of the filter as a function of block sizes / filter ranges of the blocks to be filtered); Lin Figures 2 and 4 (see at FSEL selection into filter bank to select the length and strength of the filter), 5 – 6 (methods for selecting the filter length), Paragraph 38 (rendering obvious loop filters and deblocking filters as obvious variants to one of ordinary skill in the art), 40, 45 – 48 (analyzing neighboring samples and samples across the boundary to select filter to use) and 73 – 79 (current block and neighboring samples to filter select the length of the filter to use)]; and
performing deblocking filtering on the first block and the second block according to the first filtering range and the second filtering range, respectively [Han Figures 4, 7, and 9 (See at least reference characters 470, 480, 830, 840, 850, and 860) as well as Paragraphs 48 and 76 – 82 (filter length a function of the sizes of the block in particular in Paragraph 81 where the smaller of the block dimensions controls the filter length / candidate filter to use for filtering in Paragraph 82); Lin Figure 2 (see at least reference characters 214 (sub-characters included), 232, 234, 236) as well as Paragraphs 30 – 36 (filtering blocks in a decoder in which the filter is selected including equations to perform filtering), 38 (rendering obvious loop / deblocking filter)],
wherein the first filtering range is determined based on at least one of a width of the first block and a height of the first block [Han Figures 4, 7, and 9 (See at least block divisions in Figure 7 (blocks have width and heights) as well as reference characters 470, 480, 830, 840, and 850) as well as Paragraphs 48 and 74 – 82 (filter length a function of the sizes of the block (Paragraphs 74 – 76 render obvious the dimension to use based on filtering direction) in particular in Paragraphs 79 – 81 where checks are made if a filter fits within the block to process (rendering obvious range selections) and candidates representing the length / ranges of the filters); Min Figures 18 – 20 (blocks and neighboring blocks to have a deblocking filter applied to where blocks have widths and heights) and 21 – 24 (see at least Figure 21 where the block sizes determine the range / length of the filter (number of pixels to filter along each boundary) as well as Column 26 line 23 – Column 27 line 45 (length/ range of the filter as a function of block sizes / filter ranges of the blocks to be filtered including common boundary used between blocks), Column 27 line 46 – Column 28 line 18 (samples across the boundary used in range considerations and selection as a function of block size); Lin Figures 2 – 6 (methods for selecting the filter length with encoders and decoders and Figure 3 shows considerations for the neighboring pixels to select the filter length and see at least reference characters S670, S680, and S699), Paragraph 38 (rendering obvious loop filters and deblocking filters as obvious variants to one of ordinary skill in the art), 40 – 41 (block size a consideration for filter length), 43 – 48 (analyzing neighboring samples and samples across the boundary to select filter to use as a function of width / length), 73 – 79 (current block and neighboring samples to filter select the length of the filter to use), and 95 (block size / width / height used to determine length / range of filter)], and
wherein the second filtering range is determined based on at least one of a width of the second block and a height of the second block [The limitation is an obvious duplication of the previous step (MPEP2144.04 VIB – Duplications of Parts) thus see previous citations for the pending limitation as the current / neighboring blocks are obvious variants of the first and second blocks as depicted in the block partitioning figures in Han and Min at least and further Lin for identifying more obvious variants of Han and Min (Min determines thresholds as a function of both block dimensions on the boundary as does Han and Lin)].
	The motivation to combine Min with Han is to combine features in the same / related field of invention of encoding / decoding video with deblocking filters [Min Column 1 lines 24 – 41] in order to improve coding of high resolution / quality video and each block of video data [Min Column 1 lines 27 – 34 and Column 20 lines 19 – 28 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
	The motivation to combine Lin with Min and Han is to combine features in the same / related field of invention of video coding [Lin Paragraphs 2 – 4] in order to improve signaling of filter information and reconstruction of input / encoded images and extrapolation techniques of pixel values [Lin Paragraphs 3 – 8 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
	This is the motivation to combine Han, Min, and Lin which will be used throughout the Rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yang, et al. (US Patent #9,503,716 referred to as “Yang” throughout) in Figures 1 and 3 as well as Column 4 filter lengths for carious block sizes for deblocking.  Shen, et al. (US PG PUB 2005/0078750 A1 referred to as “Shen” throughout) in Paragraphs 49 – 51 and Figures 7 – 8 teaches the use of block sizes of the blocks on both sides of the boundary being deblocked filter to account for the length / number of taps in the filter to use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487